

115 S2725 IS: To designate the facility of the United States Postal Service located at 9801 Apollo Drive in Upper Marlboro, Maryland, as the “Wayne K. Curry Post Office Building”.
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2725IN THE SENATE OF THE UNITED STATESApril 19, 2018Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 9801 Apollo Drive in Upper
			 Marlboro, Maryland, as the Wayne K. Curry Post Office Building.
	
		1.Wayne K. Curry Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 9801 Apollo Drive in Upper Marlboro, Maryland, shall be known and designated as the Wayne K. Curry Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Wayne K. Curry Post Office Building.